IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,510-01


                 EX PARTE DANE EDWARD WEATHERFORD, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1482268-A IN THE 262ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault

of a child and sentenced to fifteen years’ imprisonment. The First Court of Appeals affirmed his

conviction. Weatherford v. State, No. 01-16-01016-CR (Tex. App. — Houston [1st Dist.] August

7, 2018) (not designated for publication). This Court refused Applicant’s pro se petition for

discretionary review on December 5, 2018.

        Applicant contends that he was denied the opportunity to file a motion for rehearing of the

refusal of his petition for discretionary review, because he did not receive timely notification that his
                                                                                                     2

petition had been refused. This Court’s records indicate that although Applicant timely notified this

Court of a change of address, the notification of the refusal of his petition for discretionary review

was erroneously sent to his former address. Applicant did not receive that notification until after the

deadline for filing a motion for rehearing had passed.

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time motion

for rehearing from this Court’s refusal of his petition for discretionary review of the judgment of the

First Court of Appeals in Cause No. 01-16-01016-CR that affirmed his conviction in Cause No. 01-

16-01016-CR from the 262nd District Court of Harris County. Applicant shall file his motion for

rehearing with this Court within 15 days of the date on which this Court’s mandate issues.



Delivered: November 6, 2019
Do not publish